OTT, Acting Chief Judge.
Appellant Vaughn Monroe appeals his judgments and sentences for trafficking in heroin and possession of cocaine. We affirm.
Appellant was sentenced as an habitual offender under section 772.084, Florida Statutes (1983). While this appeal was pending, the prior conviction used to enhance appellant’s sentence was set aside. The sentence was proper when imposed. We believe appellant should raise this issue in the trial court by a motion under Florida Rule of Criminal Procedure 3.850. See Randolf v. State, 360 So.2d 1302 (Fla. 2d DCA 1978).
Appellant’s judgments and sentences are AFFIRMED.
CAMPBELL and FRANK, JJ., concur.